Conviction is for murder; punishment fixed at confinement in the penitentiary for a period of thirty years.
On the former appeal the case was reversed. (See 91 Tex. Crim. 310. ) On the present appeal, there is no statement of facts. Without knowing what facts were before the jury, we are not in a position to adequately appraise the exceptions to the court's charge. The charge properly submitted the issues of murder, manslaughter, and aggravated assault, and so far as we are able to judge, is amenable to none of the criticisms addressed to it in the exceptions mentioned.
It appears from the former appeal that appellant's defensive theory was that the weapon used was not deadly per se and that the intent to kill was absent. This phase of the case was not only embraced in the main charge, but was included in the special charge given at appellant's request.
We discern no error in the record, and in the absence of a statement of facts, we must assume that the proof supports the verdict.
The judgment is affirmed.
Affirmed. *Page 358